Name: Commission Implementing Regulation (EU) NoÃ 471/2011 of 16Ã May 2011 on the division between Ã¢ deliveriesÃ¢ and Ã¢ direct salesÃ¢ of national milk quotas fixed for 2010/2011 in Annex IX to Council Regulation (EC) NoÃ 1234/2007
 Type: Implementing Regulation
 Subject Matter: agricultural structures and production;  agricultural policy;  economic geography;  processed agricultural produce
 Date Published: nan

 17.5.2011 EN Official Journal of the European Union L 129/7 COMMISSION IMPLEMENTING REGULATION (EU) No 471/2011 of 16 May 2011 on the division between deliveries and direct sales of national milk quotas fixed for 2010/2011 in Annex IX to Council Regulation (EC) No 1234/2007 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 69(1) in conjunction with Article 4 thereof, Whereas: (1) Article 67(2) of Regulation (EC) No 1234/2007 provides that producers may have one or two individual quotas, one for deliveries and the other for direct sales and quantities may be converted from one quota to the other only by the competent authority of the Member State, at the duly justified request of the producer. (2) Commission Regulation (EC) No 445/2010 of 21 May 2010 on the division between deliveries and direct sales of national milk quotas fixed for 2009/2010 in Annex IX to Council Regulation (EC) No 1234/2007 (2) sets out the division between deliveries and direct sales for the period from 1 April 2009 to 31 March 2010 for all Member States. (3) In accordance with Article 25(2) of Commission Regulation (EC) No 595/2004 of 30 March 2004 laying down detailed rules for applying Council Regulation (EC) No 1788/2003 establishing a levy in the milk and milk products sector (3), Member States have notified the quantities which have been definitively converted at the request of the producers between individual quotas for deliveries and for direct sales. (4) The total national quotas for all Member States fixed in point 1 of Annex IX to Regulation (EC) No 1234/2007 as amended by Council Regulation (EC) No 72/2009 (4) were increased with 1 %, effective from 1 April 2010, except for Italy whose quota was already increased with 5 %, effective from 1 April 2009. Member States, except Italy and Malta which has no direct sales part of its national quota, have notified the Commission of the division between deliveries and direct sales of the additional quota. (5) It is therefore appropriate to establish the division between deliveries and direct sales of the national quotas applicable for the period from 1 April 2010 to 31 March 2011 fixed in Annex IX to Regulation (EC) No 1234/2007. (6) Given the fact that the division between direct sales and deliveries is used as a reference basis for controls pursuant to Articles 19 to 21 of Regulation (EC) No 595/2004 and for the establishment of the annual questionnaire set out in Annex I to that Regulation, it is appropriate to determine a date of expiry of this Regulation after the last possible date for these controls. (7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 The division, applicable for the period from 1 April 2010 to 31 March 2011, between deliveries and direct sales of the national quotas fixed in Annex IX to Regulation (EC) No 1234/2007 is set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall expire on 30 September 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 May 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 126, 22.5.2010, p. 14. (3) OJ L 94, 31.3.2004, p. 22. (4) OJ L 30, 31.1.2009, p. 1. ANNEX Member States Deliveries (tonnes) Direct sales (tonnes) Belgium 3 454 910,898 41 266,346 Bulgaria 942 195,260 76 456,198 Czech Republic 2 833 254,842 15 567,839 Denmark 4 705 285,916 47,256 Germany 29 335 337,102 91 916,439 Estonia 664 758,821 7 788,376 Ireland 5 612 152,970 2 150,264 Greece 852 538,418 1 207,000 Spain 6 298 788,511 65 910,198 France 25 241 237,156 354 420,110 Italy 10 973 963,234 314 579,632 Cyprus 150 243,694 837,196 Latvia 738 964,267 19 195,434 Lithuania 1 696 613,534 77 274,855 Luxembourg 283 644,448 500,000 Hungary 1 937 342,553 133 318,857 Malta 50 670,366 Netherlands 11 624 729,324 71 360,125 Austria 2 816 825,721 87 887,065 Poland 9 602 696,317 157 361,235 Portugal (1) 2 019 643,728 7 826,444 Romania 1 495 324,220 1 685 490,394 Slovenia 579 468,569 20 524,423 Slovakia 1 046 628,953 36 313,043 Finland (2) 2 537 362,535 5 440,665 Sweden 3 484 129,778 4 200,000 United Kingdom 15 289 460,053 139 724,783 (1) Except Madeira. (2) The Finnish national quota as referred to in Annex IX to Regulation (EC) No 1234/2007 and the total amount of the Finnish national quota as indicated in the Annex to this Regulation differ due to a quota increase of 784 683 tonnes to compensate Finnish SLOM producers in the past pursuant to Article 67(4) of Regulation (EC) No 1234/2007.